

EXECUTION VERSION
FIRST AMENDMENT
TO
SENIOR SECURED REVOLVING CREDIT AGREEMENT


This FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
February 18, 2020 (this “Amendment”), is entered into by and among Bank of
America, N.A., individually as a Lender, as administrative agent (in such
capacity, “Administrative Agent”) for itself and any other financial institution
which is a party hereto as a lender (each such financial institution is referred
to hereinafter individually as a “Lender” and collectively as the “Lenders”),
and as collateral agent (in such capacity, “Collateral Agent”) for the Lenders,
the Lenders, PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and, together with Holdings, Delaware
City, Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”) and the other Loan Parties set forth on the signature pages hereto.
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent are parties to that certain Senior Secured Revolving Credit Agreement,
dated as of May 2, 2018 (before giving effect to the amendments contemplated
hereby, the “Existing Credit Agreement”, and as amended by this Amendment, the
“Amended Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as set forth herein; and
WHEREAS, the Lenders are desirous of amending certain provisions of the Existing
Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINED TERMS. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement.


SECTION 2.AMENDMENTS. Subject only to the satisfaction of the conditions set
forth in Section 4 hereof, effective as of the First Amendment Effective Date
(as defined in Section 4 hereof), the Borrowers, the other Loan Parties and the
Lenders agree that the Existing Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the form attached as Annex A hereto.
SECTION 3.CONSENT AND DIRECTION. Subject only to the satisfaction of the
conditions set forth in Section 4 hereof, upon the occurrence of the First
Amendment Effective Date (as defined below), the Lenders direct the
Administrative Agent to enter into the Receivables Intercreditor Agreement (as
defined below).
SECTION 4.EFFECTIVENESS. This Amendment shall become effective as of the first
date on which each of the following conditions has been satisfied or waived (the
“First Amendment Effective



--------------------------------------------------------------------------------



Date”):
(a)The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrowers, (ii) each
other Loan Party and (iii) the Required Lenders.
(b)The Administrative Agent shall have received a copy of the Purchase
Agreement, dated as of the date hereof (the “Receivables Purchase Agreement”)
entered into by and among Holdings, as Seller, and Citibank, N.A., as Buyer,
together with copies of all other material documents related thereto, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and fully executed by all parties thereto.
(c)The Administrative Agent shall have received counterparts of that certain
Intercreditor Agreement (the “Receivables Intercreditor Agreement”) by and among
the Administrative Agent, as Revolving Agent, Citibank, N.A., as Buyer, and
Holdings, dated as of the date hereof, in the form attached as Annex B hereto.
(d)The reasonable and documented out-of-pocket fees and disbursements of Winston
& Strawn LLP, as legal counsel to the Administrative Agent, to the extent
invoiced to the Borrower prior to the date of this Amendment, shall be paid by
the Borrowers.
(e)Immediately after giving effect to this Amendment, the Receivables Purchase
Agreement and the Receivables Intercreditor Agreement, no Default or Event of
Default shall have occurred and be continuing.
SECTION 5.REPRESENTATIONS AND WARRANTIES. Each Loan Party hereby represents and
warrants that:
(a)(i) The representations and warranties contained in the Loan Documents shall
be true and correct in all material respects (except for those representations
or warranties that are conditioned by materiality, which shall be true and
correct in all respects) on and as of the First Amendment Effective Date to the
same extent as though made on and as of such date, except to the extent the such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations or warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date; and (ii) immediately prior to, and
after giving effect to, this Amendment and the transactions contemplated hereby,
no Default or Event of Default has occurred and is continuing, except the
representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement, as
applicable.
(b)Each Loan Party has all requisite corporate or limited liability company (or
equivalent) power and authority to enter into this Amendment and to carry out
the transactions contemplated hereby. The execution, delivery and performance of
this Amendment have been duly authorized by all necessary corporate or limited
liability company (or equivalent) action on the part of each Loan Party that is
a party hereto. The Amendment has been duly executed and delivered by each Loan
Party that is a party thereto and when executed and delivered by each Loan
Party, will constitute the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
2

--------------------------------------------------------------------------------





SECTION 6.EFFECTS ON LOAN DOCUMENTS.
(a)On and after the effectiveness of this Amendment, each reference in any Loan
Document, and in any other document or instrument incidental thereto, to the
Existing Credit Agreement shall mean and be a reference to the Amended Credit
Agreement, and each reference in the Existing Credit Agreement to “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of similar
import shall mean, from and after the First Amendment Effective Date, the
Amended Credit Agreement.
(b)Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
(c)Each party hereto acknowledges and agrees that, on and after the First
Amendment Effective Date, the Receivables Intercreditor Agreement shall
constitute a Loan Document for purposes of the Amended Credit Agreement.
SECTION 7.NON-RELIANCE ON AGENTS. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment. Each Lender also
acknowledges that it will, without reliance upon the Agents or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit decisions in taking or not taking
action under or based upon this Amendment, the Amended Credit Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder.


SECTION 8.MISCELLANEOUS.
(a)This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic transmission of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment.
(b)If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(c)Each of the parties hereto hereby agrees that Sections 10.09 and 10.10 of the
Existing Credit Agreement are incorporated by reference herein, mutatis
mutandis, and shall have the same force and effect with respect to this
Amendment as if originally set forth herein.


[signature pages follow]


3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.
PBF HOLDING COMPANY LLC, as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
DELAWARE CITY REFINING COMPANY LLC, as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PAULSBORO REFINING COMPANY LLC, as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
TOLEDO REFINING COMPANY LLC, as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
CHALMETTE REFINING L.L.C., as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
TORRANCE REFINING COMPANY LLC, as a Borrower
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



PBF POWER MARKETING, LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PBF INVESTMENTS LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PBF FINANCE CORPORATION, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PBF SERVICES COMPANY LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PBF ENERGY WESTER REGION LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
TORRANCE LOGISTICS COMPANY LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
PBF INTERNATIONAL INC., as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



MARTINEZ REFINING COMPANY LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer
MARTINEZ TERMINAL COMPANY LLC, as a Subsidiary Guarantor
By:/s/ John E. LukeName:John E. LukeTitle:Treasurer

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, an Issuing Bank and a Lender
By:/s/ William J. WilsonName:William J. WilsonTitle:Senior Vice President
ABN AMRO Capital USA LLC, as a Lender
By:/s/ Rob SmithName:Rob SmithTitle:DirectorBy:/s/ Rod HutchinsonName:Rod
HutchinsonTitle:Managing DirectorHead Energy & Metals
Citibank N.A., as a Lender
By:/s/ Michael ZellerName:Michael ZellerTitle:Vice President
Credit Agricole Corporate & Investment Bank, as a Lender and an Issuing Bank
By:/s/ Michael WillisName:Michael WillisTitle:Managing DirectorBy:/s/ Darrell
StanleyName:Darrell Stanley
Title:Managing Director
Deutsche Bank Trust Company Americas, as a Lender
By:/s/ Shai BandnerName:Shai BandnerTitle:DirectorBy:/s/ Laureline De
LichanaName:Laureline De LichanaTitle:Director

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



MUFG Bank Ltd, as a Lender
By:/s/ Todd VaubelName:Todd VaubelTitle:Director
NATIXIS, NEW YORK BRANCH, as a Lender
By:/s/ Vikram NathName:Vikram NathTitle:DirectorBy:/s/ Brian O'KeefeName:Brian
O'KeefeTitle:Vice President
ROYAL BANK OF CANADA, as a Lender
By:/s/ Grace GarciaName:Grace GarciaTitle:Authorized Signatory
Wells Fargo Bank, N.A., as a Lender
By:/s/ Ryan C. TozierName:Ryan C. TozierTitle:Vice President
Barclays Bank PLC, as a Lender
By:/s/ Sydney G. DennisName:Sydney G. DennisTitle:Director
SOCIETE GENERALE, as an Issuing Bank and a Lender
By:/s/ Barbara PaulsenName:Barbara PaulsenTitle:Managing Director
Truist Bank, as a Lender
By:/s/ Michael DembskiName:Michael DembskiTitle:Director

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



REGIONS BANK, as a Lender
By:/s/ Darius SutrinaitisName:Darius SutrinaitisTitle:Director
HSBC Bank USA, N.A., as a Lender
By:/s/ Ozen AhmedName:Ozen AhmedTitle:Vice President
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH., as a Lender
By:/s/ Tim KümpelName:Tim KümpelTitle:Managing DirectorBy:/s/ Edward
SantosName:Edward SantosTitle:Vice President
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
By:/s/ Brian MacFarlaneName:Brian MacFarlaneTitle:Authorized Signatory
CITIZENS BANK, N.A., as a Lender
By:/s/ Scott DonaldsonName:Scott DonaldsonTitle:Senior Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:/s/ William O'DalyName:William O'DalyTitle:Authorized SignatoryBy:/s/ Komal
ShahName:Komal ShahTitle:Authorized Signatory

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Robert M. LucasName:Robert M. LucasTitle:Vice President
GOLDMAN SACHS BANK USA, as a Lender
By:/s/ Jamie MinieriName:Jamie MinieriTitle:Authorized Signatory
ING CAPITAL LLC, as a Lender
By:/s/ Jean V. GrassoName:Jean V. GrassoTitle:Managing DirectorBy:/s/ Tyler M.
BowmanName:Tyler M. BowmanTitle:Vice President
People's United Bank, National Association, as a Lender
By:/s/ Adam SeidenName:Adam SeidenTitle:SVP
SIEMENS FINANCIAL SERVICES, INC., as a Lender
By:/s/ Jeffrey B. IerveseName:Jeffrey B. IerveseTitle:Vice PresidentBy:/s/ John
FinoreName:John FinoreTitle:Vice President

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]


--------------------------------------------------------------------------------



EXECUTION VERSION


ANNEX A


Amended Senior Secured Credit Agreement


(see attached)






ANNEX B


Receivables Intercreditor Agreement


(see attached)




11